                                                                                 filed
                                                                             'N CLERK'S OFFICE
                                                                        U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                           * MAR 13 2019              ★
YANG YANG,                                                                BROOKLYN OFFICE
                                     Plaintiff,
                                                          ORDER
                      -against-
                                                          18-CV-3632(ENV)(RLM)
KIRSTJEN NIELSEN and L. FRANCIS CISSNA,

                                     Defendants.



VITALIANO,D.J.

       Plaintiff Yang Yang filed this action on June 22,2018, seeking to compel adjudication of

his 1-485 application for adjustment of status and a family member's 1-730 asylee relative

petition. Compl., Dkt. 1. No further steps have been taken to prosecute this action since the

filing ofthe complaint.

       On October 26,2018,the Court ordered plaintiff to file a status report, by November 9,

2018, because no activity had occurred since the filing ofthe complaint and no summons had

issued. See Oct. 26,2018 Order. The deadline passed, but no response was filed. The Court

subsequently ordered plaintiffs counsel, Michael Kamen,"to show cause for this failure to

comply with a court order by November 20,2018." See Nov. 14, 2018 Order. Again,the
deadline passed without response. On November 21, 2018, Chief Magistrate Judge Roanne L.

Manne ordered plaintiff and his counsel to show cause as to "why this case should not be

dismissed with prejudice, and sanctions imposed,for failing to prosecute the case since its

initiation on June 22, 2018, and for ignoring two orders issued by" the Court. Judge Marm set a

deadline ofNovember 27,2018 to file a written response and ordered both plaintiff and his
counsel to appear at an in-person hearing on November 30, 2018.' Nov. 21, 2018 Order. No

response was filed; neither plaintiff nor his counsel appeared at the hearing. See Nov. 30,2018

Hr'gTr., Dkt. 5.

       By sua sponte Report and Recommendation dated November 30,2018 (the "R&R"),

Judge Mann recommended that this action "be dismissed with prejudice for lack of prosecution

and for violating the Court's orders; that attorney Michael Kamen be sanctioned in the amount of

$2,500; and that he be referred to the E.D.N.Y. Grievance Committee." R&R at 2, Dkt. 4. Judge

Mann also noted that at least one other action in this District in which Kamen had appeared as

plaintiffs counsel, Wang v. Nielsen, No. 18-CV-1649(ARR)(RER), was dismissed under similar
circumstances. With notice oftime to object properly given, no party filed an objection to the

R&R,and the time to do so has passed.

        Where no timely written objection has been filed, a districtjudge need only review such
an R&R for clear error. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp.,

54 F. Supp. 3d 279,283(E.D.N.Y. 2014). In accordance with that standard ofreview,the Court
has carefully examined Judge Mann's R&R,and finds it to be correct, well-reasoned, and free of
any clear error. However, because plaintiffs counsel has demonstrated a pattern ofinitiating
actions and failing to prosecute them, and the record does not reflect that plaintiff himself was
served with the order to appear at the show cause hearing, the R&R is modified so that this
action is dismissed without prejudice.




'Judge Mann also noted that this action "may have been improperly filed in the Eastem District
of New York, rather than in the Southern District ofNew York." Nov. 21,2018 Order n.l. The
complaint alleges that Yang "resides in New York, NY",Compl. at 2,though his address as
listed in the attached 1-485 form is in Elmhurst, Queens, id. at 7.
                                           Conclusion


       For the foregoing reasons, the R&R is adopted, as modified, as the opinion ofthe Court.

This action is dismissed without prejudice, pursuant to Federal Rules of Civil Procedure 4(m)

and 41(b),for failure to prosecute and for violation of multiple Court orders. Furthermore,

attorney Michael Kamen is ordered to pay sanctions in the amount of$2,500 and hereby referred

to the Grievance Committee of this District. Kamen is also ordered to serve this Order on

plaintiff at his current address and file proof of service on the docket by March 26,2019.

       Regardless of whether and by whom filing fees may have been paid to commence this

action, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith and,therefore, informa pauperis status is denied for the

purpose of any appeal. Coppedge v. United States, 369 U.S. 438,444-45,82 S. Ct. 917,8 L. Ed.
2d 21 (1962).

       The Clerk of Court is directed to mail a copy ofthis Order to plaintiff, to enter judgment,

and to close this case.^

        So Ordered.


Dated: Brooklyn, New York
        March 12, 2019

                                                             s/Eric N. Vitaliano

                                                            ERICN. VITALIANO
                                                            United States District Judge




2 The Clerk's mailing should be sent to the address listed in plaintiffs 1-485 application attached
to the complaint: 8223 Queens Boulevard, apt. 3D,Elmhurst, New York 11373.
